Citation Nr: 0912321	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an increased rating for service connected 
osteoarthritis of the right patella, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision denying 
service connection to bilateral hearing loss and tinnitus and 
an August 2007 decision denying the Veteran an increased 
rating for his service connected osteoarthritis of the right 
patella.  Both decisions were adjudicated by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).
 
The Veteran testified at a hearing in November 2008 before 
the undersigned Veterans Law Judge (VLJ) of the Board.  

The issue of entitlement to increase rating for service 
connected osteoarthritis right patella is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The Veteran's hearing loss was not manifested until many 
years after the Veteran's service, and it is not causally 
related to service.

2.	The Veteran's tinnitus was not manifested until many years 
after the Veteran's service, and it is not causally 
related to service.


CONCLUSION OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service and a sensorineural hearing loss 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.	Tinnitus was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In correspondence dated in June 2006, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R.§  3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In addition, the Veteran was provided 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records. 

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of a 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained (other than, as discussed below, evidence mentioned 
by the Veteran during the November 2008 hearing that he was 
to provide - or provide the name of the examiner - at a time 
subsequent to the hearing).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the November 2008 hearing, the Veteran testified that 
it was his belief that his hearing loss and tinnitus were 
directly related to noise exposure in service.  The Veteran 
testified that his exposure to acoustic trauma began when he 
was stationed at NAS (Naval Air Station) Oceana as a 
bookkeeper during his tour of duty in the Navy.  During this 
time he was attached to a training squadron for A-6s and was 
exposed to jet engine noises at least twice a week and was 
not a given any hearing protective gear.  

The Veteran further states that while he had not complained 
of hearing loss or tinnitus during service, he did receive 
treatment for hearing problems before seeking treatment with 
the VA.  The Veteran stated that he had some records of said 
treatment but could not recall whether they were submitted.  
Nevertheless, the Veteran stated he would look for them and 
have them placed in the record.  The Veteran testified that 
he had his ears checked during the 1980s and was told he had 
tinnitus.  He further testified that after service he was 
employed as a carpenter and was exposed to general 
construction noise.  However, the Veteran stated that he did 
wear hearing protection when necessary.  See November 2008 
Hearing Transcript. 

Turning to the medical evidence of record, it is noted that a 
VA audiological examination was conducted in March 2005.  
Audiometric testing revealed puretone threshold as the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
45
95
95
LEFT
20
15
65
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The audiologist opined that the Veteran's hearing "test 
results demonstrated significant high [frequency] 
sensorineural hearing loss" and also diagnosed the Veteran 
with tinnitus.  See VA treatment examination, dated March 
2005.  The examiner did not provide an opinion as to whether 
bilateral hearing loss or tinnitus was related to the 
Veteran's service.  

In any event, the evidence clearly indicates that the Veteran 
has been diagnosed with sensorineural hearing loss as defined 
by 38 C.F.R. § 3.385, and tinnitus.  The Board finds that 
service connection is not warranted, however, because the 
evidence does not indicate that the Veteran's hearing loss or 
tinnitus is related to the in-service noise exposure, or that 
either was otherwise incurred in service.  And, there is no 
evidence suggesting that bilateral hearing loss was diagnosed 
within a year of the Veteran's separation from service.  

The Veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss o 
tinnitus, and a May 1972 separation examination record report 
reflects that his hearing was normal.  Post-service evidence 
demonstrates that the first documented occasion on which the 
Veteran sought treatment for decreased hearing acuity took 
place in March 2005, where the Veteran completed a hearing 
evaluation and was fitted for a hearing aid appropriate for 
the hearing loss.  See March 2005 VA treatment records.  
Thus, the Veteran was first treated for hearing loss over 
thirty years after separation from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  Although the Veteran stated at the hearing that he 
sought treatment for hearing loss prior to his treatment at 
the VA in the 1980s, those records are absent in the record.  
The Board again notes the Veteran indicated that he would 
attempt to gather and submit additional evidence of treatment 
received for tinnitus prior to treatment at the VA.  No 
evidence has been submitted, however.  See Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  

In this case, even if the Board conceded in-service acoustic 
trauma, based on the normal hearing at separation, the length 
of time between separation and the initial manifestation of 
chronic hearing loss, and the lack of review of the record by 
the opining physicians, the evidence for the Veteran's claim 
is outweighed by the countervailing evidence.  

The Veteran has not submitted any competent medical evidence 
relating his hearing loss or tinnitus to service, and 
although he has reported that such a link exists, as a 
layperson, he is not competent to comment on the etiology of 
a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As the preponderance of the evidence is 
against the claims of bilateral hearing loss and tinnitus, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral tinnitus is 
denied.  


REMAND

For historical purposes, it is noted that service connection 
was established in April 2006 for osteoarthritis of the right 
patellofemoral joint claims as right knee injury with an 
evaluation of 10 percent.  In June 2007, the Veteran 
requested to reopen the claim for an increased evaluation for 
his right knee condition as his condition as worsened.  An 
August 2007 RD continued the 10 percent evaluation.  The 
Veteran claims that a higher evaluation is warranted.

The Veteran testified in November 2008 that he limps and 
experiences "stabbing pain" though his knee when walking 
and "sometimes [the right knee] actually gives way."  The 
Veteran stated he experiences instability and uses a cane.  
The instability has increased where the Veteran reported 
"fall[ing] from it going out... several times."      

The Veteran's representative noted during the hearing that 
the last VA examination, which took place in August 2007, did 
not indicate any instance of knee instability.  However, the 
representative notified the Board that the Veteran underwent 
an orthopedic surgery consultation in April 2008 (apparently 
with VA, who has treated him since 2005), which indicated 
knee instability.  This consultation report is absent from 
the record, and must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Given the contradictory reports regarding the Veteran's knee 
instability and its absence from the record, the Board finds 
that the orthopedic surgery consultation should be obtained 
by the RO for further review.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take the appropriate 
steps to obtain the April 2008 orthopedic 
consultation report (which is probably a 
VA report, but could be a private 
report).  The AMC should obtain complete 
records of all such consultation and 
evaluation. 

2.  Thereafter the AMC should arrange for 
the veteran to undergo a VA orthopedic 
examination of his right knee.
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran.  All 
necessary tests should be performed, to 
include range of motion studies, and the 
examiner should determine whether there 
is recurrent subluxation or lateral 
instability, or varus disability of the 
knee (and, if so, whether such is best 
characterized as "slight," "moderate," or 
"severe"). 

3.  The AMC should then re-adjudicate the 
issue of entitlement to increased rating 
for service connected osteoarthritis of 
the right patella, currently evaluated as 
10 percent disabling.  The Veteran and 
his representative should then be 
furnished a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


